Stephens, J.
1. A father who has not parted with the parental control of his minor child is entitled to the proceeds of the labor of the child, and a contract by such minor, made with a third person without the knowledge or consent of the father, to pay to the third person a part of the wages accruing under his contract of employment, is void and unenforceable.
2. Where a part of such wages accruing to the minor has been actually transferred by him to such third person, the father is entitled to recover the same in a suit against the third person.
3. The verdict for the plaintiff was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., conour.

Burwell & Fleming, for plaintiff in error.
B. H. Lewis, contra.